DETAILED ACTION
This communication is in response to the preliminary amendment filed on 8/18/20 in which claims 1-5 were canceled and claims 6-25 were newly presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 12, 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11, 13-18 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORITA, Hajime, et al., “Subtree Extractive Summarization via Submodular Maximization,” Proceedings of the 51st Annual Meeting of the Association for Computational Linguistics, pp. 1023-1032, Sofia, Bulgaria, August 4-9, 2013 (“Morita”).

Regarding claim 6, Morita discloses [a] computer-implemented method for generating a summary text of a document, the method comprising: 
receiving a document, the document including a set of words in texts; (Morita, section 3.1, source documents)
receiving a submodular function, the submodular function defining an amount information of a subset of the document as the summary text of the document; (Morita, section 3.1, budgeted monotone non-decreasing submodular function)
receiving a predefined upper limit of a length of the subset of the document; (Morita, section 3.1, budget L, generated summary has to be as long as or shorter than the given summary length limit)
generating a dependency tree with the root, the dependency tree representing a dependency structure of the document based on a union of sentence trees using sentence texts of the document; (Morita, section 3.1, V is the set of valid subtrees, which are subtrees containing the root node, union of subtrees)
identifying a set of paths of the dependency tree, each path including the root of the dependency tree; (Morita, section 3.1, valid subtrees are subtrees containing the root node)
identifying a set of lengths, each length of the set of length representing a length of each path of the set of paths; (Morita, section 3.1, the cost of a subtree is the integer number of characters it contains)
recursively selecting a path based on a greedy algorithm for maximizing the submodular function; (Morita, section 3.2, greedy algorithm iteratively solves the maximization problem posed by equation (1) (Algorithm 1 indicates a recursive while loop that selects an element si))
selecting a set of subsets of the document from the set of paths, wherein each subset of the set of subsets has a total length within the predefined upper limit of the length of the subset of the document; (Morita, section 3.1, V is partitioned into exclusive subsets of valid subtrees; the cost of a union of the subtrees from different sentences is the sum of the costs of subtrees; Section 3.2, Algorithm 1 indicates that in each iteration the algorithm creates the union of Gi-1 with si if the cost is less than or equal to the budget L)
selecting, from the set of subsets, a subset with the maximum amount of information based on the submodular function; and (Morita, section 3.2, the algorithm iteratively adds to the current summary the element that has the largest ratio of the objective function gain to the additional cost, unless adding it violates the budget constraint; after the loop)
providing the subset as the summary text of the document (Morita, section 3.2, output of the algorithm is the summary set, Gi).
Claims 13 and 20 are apparatus and CRM claims corresponding to claim 6 and are similarly rejected.

Regarding claim 7, Morita discloses the invention of claim 6 as discussed above. Morita further discloses using the greedy algorithm, recursively selecting a path, wherein a ratio between an increase of a value of the submodular function based on the path selection and an increase of a sum of lengths of words of the subset based on the path selection is the largest (Morita, section 3.2, greedy algorithm iteratively adds to the current summary the element that has the largest ratio of the objective function gain to the additional cost, unless adding it violates the budget constraint).
Claims 14 and 21 are apparatus and CRM claims corresponding to claim 6 and are similarly rejected.

Regarding claim 8, Morita discloses the invention of claim 6 as discussed above. Morita further discloses wherein the summary text of the document has a length within the predefined upper limit and the largest amount information, and wherein the length being either a total number of words or characters (Morita, section 3.1, maximization function produces a summary with L is the budget such that the generated summary is as long or shorter than the given summary length as measured by the number of characters; Morita, section 3.2, the algorithm iteratively adds to the current summary the element that has the largest ratio of the objective function gain to the additional cost, unless adding it violates the budget constraint).
Claims 15 and 22 are apparatus and CRM claims corresponding to claim 6 and are similarly rejected.

Regarding claim 9, Morita discloses the invention of claim 6 as discussed above. Morita further discloses wherein the submodular function is a monotone submodular function (Morita, section 3.1, maximization function is a budgeted monotone submodular function).
Claim 16 is an apparatus corresponding to claim 6 and is similarly rejected.

Regarding claim 10, Morita discloses the invention of claim 6 as discussed above. Morita further discloses wherein the set of words of the document comprising parameters of a submodular maximization problem; (Morita, section 3.1, V is the finite set of all valid subtrees where a subtree contains a set of elements that are units in a dependency structure (e.g., words)).
Claims 17 and 23 are apparatus and CRM claims corresponding to claim 6 and are similarly rejected.

Morita discloses the invention of claim 6 as discussed above. Morita further discloses wherein each path of the set of paths representing a plurality of words of a text in the document as candidates of the summary text of the document (Morita, section 3.1, V is the finite set of all valid subtrees where a subtree contains a set of elements that are units in a dependency structure (e.g., words)).
Claims 18 and 24 are apparatus and CRM claims corresponding to claim 6 and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Modani (see PTO892) teaches multimedia document summarization techniques to generate a summary by extracting relevant text segments in the document and relevant segments of images with constraints on the amount of text and number/size of images in the summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178